DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 7-12 of U.S. Patent No. 9,437,533. Although the claims at issue are not identical, they are not patentably distinct from each other because :
Regarding claim 2, the only difference between claim 1 of the instant application and claim 1 of the cited patent is that claim 1 of the cited patent fail to disclose that at least one of the first and third pattern densities of the first group of metal layers and the second and third pattern densities of the second group of metal layers is 80% or greater.
	It would have been obvious to one of ordinary skill in the art at the time the invention was made select at least one of the first and third pattern densities of the first group of metal layers and the second and third pattern densities of the second group of metal layers is 80% or greater, since such modification would have involved a mere change in the size of the component. A change in size is generally recognized a being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
	Regarding claim 3, the limitation in this claim is clearly claimed in claim 2 of the cited patent.
	Regarding claim 4, the limitation in this claim is clearly claimed in claim 3 of the cited patent.
	Regarding claim 5, the limitation in this claim is clearly claimed in claim 4 of the cited patent.
	Regarding claim 6, the limitation in this claim is clearly claimed in claim 7 of the cited patent.
	Regarding claim 7, the limitation in this claim is clearly claimed in claim 8 of the cited patent.
	Regarding claim 8, the limitation in this claim is clearly claimed in claim 9 of the cited patent.
	Regarding claim 9, the limitation in this claim is clearly claimed in claim 10 of the cited patent.
	Regarding claim 10, the limitation in this claim is clearly claimed in claim 11 of the cited patent.
Regarding claim 11, the only difference between claim 11 of the instant application and claim 12 of the cited patent is that claim 12 of the cited patent fail to disclose that at least one of the first and third pattern densities of the first group of metal layers and the second and third pattern densities of the second group of metal layers is 80% or greater.
	It would have been obvious to one of ordinary skill in the art at the time the invention was made select at least one of the first and third pattern densities of the first group of metal layers and the second and third pattern densities of the second group of metal layers is 80% or greater, since such modification would have involved a mere change in the size of the component. A change in size is generally recognized a being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).

	Regarding claim 12, , the only difference between claim 12 of the instant application and claim 13 of the cited patent is that claim 12 of the cited patent fail to disclose that at least one of the first and third pattern densities of the first group of metal layers and the second and third pattern densities of the second group of metal layers is 80% or greater.
	It would have been obvious to one of ordinary skill in the art at the time the invention was made select at least one of the first and third pattern densities of the first group of metal layers and the second and third pattern densities of the second group of metal layers is 80% or greater, since such modification would have involved a mere change in the size of the component. A change in size is generally recognized a being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. :
Lee discloses a memory device having a plurality of metal layers and an insulating layer.
.

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T DINH whose telephone number is (571)272-1868. The examiner can normally be reached 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





S. dinh
11/19/22
/SON T DINH/Primary Examiner, Art Unit 2824